In an action to recover a balance alleged to be due under a contract for certain electrical work and to recover the reasonable value of certain additional services and materials, the appeal is from (1) an order denying appellant’s motion for summary judgment, (2) an order denying appellant’s motion for judgment on the pleadings and (3) an order granting respondent’s motion for leave to serve a second amended answer. Orders affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.